 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DARRION LARRY ALEXANDER,                           No. 1:17-cv-00804-DAD-SAB
12                        Plaintiff,
13            v.                                         ORDER DENYING PLAINTIFF’S MOTION
                                                         TO ALTER THE JUDGMENT
14    G. YBARRA, et al.,
                                                         (Doc. No. 37)
15                        Defendants.
16

17           Plaintiff Darrion Larry Alexander is appearing pro se and in forma pauperis in this civil

18   rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On November 27, 2018, the court granted defendants’ motion for summary judgment and

21   dismissed this action, without prejudice, due to plaintiff’s failure to exhaust his administrative

22   remedies prior to filing suit. (Doc. Nos. 35, 36.) On December 17, 2018, plaintiff filed the

23   instant motion to alter the judgment. (Doc. No. 37.)

24           Following the filing the filing of this motion, on January 2, 2019, plaintiff filed a notice of

25   appeal with the United States Court of Appeals for the Ninth Circuit, which was assigned case

26   number 19-15025. (Doc. Nos. 38–40.) On January 8, 2019, the Ninth Circuit issued an order

27   holding the appeal in abeyance pending this court’s ruling on plaintiff’s December 17, 2018,

28   /////
                                                         1
 1   motion to alter the judgment. (Doc. No. 41.) On January 9, 2019, defendants filed an opposition

 2   to plaintiff’s motion to alter the judgment. (Doc. No. 42.)

 3          The court has reviewed plaintiff’s motion and finds that it essentially reiterates the

 4   arguments already considered and rejected by this court. Mere disagreement with the court’s

 5   prior ruling provides no basis to grant a motion to amend or alter the judgment. See Kilgore v.

 6   Colvin, No. 2:12-CV-1792 CKD, 2013 WL 5425313, at *1 (E.D. Cal. Sept. 27, 2013) (“Whatever

 7   may be the purpose of Rule 59(e) it should not be supposed that it is intended to give an unhappy

 8   litigant one additional chance to sway the judge.”); United States v. Westlands Water Dist., 134

 9   F.Supp.2d 1111, 1131 (E.D. Cal. 2011) (“To succeed [on a Rule 59(e) motion], a party must set

10   forth facts or law of a strongly convincing nature to induce the court to reverse its prior

11   decision.”). Because plaintiff has not demonstrated that the court’s prior order was erroneous in

12   any respect, the court finds no basis to grant the requested relief.

13          For these reasons, plaintiff’s motion to alter the judgment (Doc. No. 37) is denied.

14   IT IS SO ORDERED.
15
        Dated:     February 5, 2019
16                                                       UNITED STATES DISTRICT JUDGE

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
